UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                  No. 19-1634


ERIC ALAN SANDERS,

               Plaintiff - Appellant,

         v.

SOUTH CAROLINA WORKERS’ COMPENSATION COMMISSION; MIKE
CAMPBELL; SCOTT BECK; BARBARA CHEESEBORO; SUSAN BARDEN;
EUGENIA HOLLMON; VALERIE DELLER; SHAWN DEBRUHL; GARY M.
CANNON,

               Defendants - Appellees,

         and

AMY BRACY,

               Defendant.


                                  No. 19-1979


ERIC ALAN SANDERS,

               Plaintiff - Appellant,

         v.

SOUTH CAROLINA WORKERS’ COMPENSATION COMMISSION; MIKE
CAMPBELL; SCOTT BECK; BARBARA CHEESEBORO; SUSAN BARDEN;
EUGENIA HOLLMON; VALERIE DELLER; SHAWN DEBRUHL; GARY M.
CANNON,
                    Defendants - Appellees,

             and

AMY BRACY,

                    Defendant.


Appeals from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge; Paige Jones Gossett, Magistrate Judge. (0:18-cv-
02601-JMC-PJG)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eric Alan Sanders seeks to appeal the district court’s orders denying his motion for

recusal. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

orders Sanders seeks to appeal are neither final orders nor appealable interlocutory or

collateral orders. Accordingly, we dismiss the appeals for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             DISMISSED




                                           3